United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 21-2810
                         ___________________________

                              United States of America

                         lllllllllllllllllllllPlaintiff - Appellee

                                            v.

                                   Julius Gene Irvin

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                     Appeal from United States District Court
                     for the Northern District of Iowa - Eastern
                                   ____________

                             Submitted: April 15, 2022
                               Filed: June 7, 2022
                                 [Unpublished]
                                 ____________

Before SMITH, Chief Judge, WOLLMAN and GRASZ, Circuit Judges.
                             ____________

PER CURIAM.

       Julius Gene Irvin pleaded guilty to distribution of controlled substances near
a protected location resulting in death. See 21 U.S.C. §§ 841(a)(1), 841(b)(1)(C), and
860(a). Irvin’s sentencing range under the U.S. Sentencing Guidelines was 262 to
327 months’ imprisonment. His statutory minimum sentence was 240 months’
imprisonment. Because Irvin had provided substantial assistance, the government
moved for a departure from the sentencing range under Guidelines § 5K1.1 and for
a sentence below the statutory minimum under 18 U.S.C. § 3553(e). The district
court1 granted both motions, departed by thirty percent from the Guidelines range to
a reduced range of 183 to 229 months’ imprisonment, and imposed a 183-month
sentence.

       Irvin argues that his sentence is substantively unreasonable because the district
court failed to consider or give adequate weight to certain mitigating circumstances.
He explains that his treatment for sickle cell anemia caused him to become addicted
to opioids and that the resultant drug dependence led him to facilitate heroin
transactions for fellow addicts and to commit various thefts so that he could secure
the drug for himself. He contends that the district court should have varied
downward because his criminal history was typical of a drug addict. The sentencing
transcript makes clear, however, that the district court considered these circumstances
and accorded them the weight it deemed appropriate. See United States v. King, 898
F.3d 797, 810 (8th Cir. 2018) (“The district court’s decision not to weigh mitigating
factors as heavily as [the defendant] would have preferred does not justify reversal.”
(internal quotation marks and citation omitted)). We conclude that the sentence is not
substantively unreasonable.

       Moreover, § 3553(e) grants the district court limited authority to impose a
sentence below a statutory minimum “so as to reflect a defendant’s substantial
assistance” to the government. A district court exceeds that authority if it “imposes
a sentence below the statutory minimum in part so as to reflect the history and
characteristics of the defendant.” United States v. Williams, 474 F.3d 1130, 1132
(8th Cir. 2007); see also United States v. Massey, 956 F.3d 1076, 1078 (8th Cir.
2020) (“It is settled that the court was permitted to consider only assistance-related


      1
       The Honorable C.J. Williams, United States District Judge for the Northern
District of Iowa.
                                          -2-
considerations.”); United States v. Freemont, 513 F.3d 884, 888 (8th Cir. 2008) (“A
defendant’s assistance is the only permissible basis for the government to exercise or
refuse to exercise its power under § 3553(e).”). The district court here thus lacked
authority to impose a sentence further below the statutory minimum based on the
circumstances set forth above.

      The judgment is affirmed.
                     ______________________________




                                         -3-